Opinion oe the Ooubt by
Judge Petebs:
Although this couit might, as original triers, have come to quite a different conclusion from the evidence, from that of the jury, yet the question submitted involved an issue of fact, which was •f airly presented upon instructions given, as asked by appellants, and without any being asked by appellees. Upon the issue thus presented, the evidence was conflicting, indeed, it may be said, strangely so; but the witnesses were before the court and jury, who tried the case originally, and, therefore, plausible and imposing as the argument made by appellants’ counsel may be, we cannot interpose, and set aside the finding of the jury after the court below refused to do so, without overturning a doctrine and departing from a principle thoroughly settled by a long course of adjudications of this and other States. Mistakes by juries, and injudicious findings in a few exceptional cases must be submitted to, rather than unsettle long-established and familiar principles.
Wherefore, the judgment is affirmed.